Citation Nr: 1018715	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  98-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to 
January 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decisions 
of Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Veteran testified before the 
undersigned at a Board hearing held at the RO in June 2006.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The issues on appeal must be remanded for additional 
evidentiary development and to cure a procedural defect.  

It appears that there are pertinent medical records which 
have not been associated with the claims file.  Information 
included in the Veteran's Social Security Administration 
records reveals she reported she was physically examined by a 
Dr. Boerner in November 1991 to rule out pathological 
conditions pertaining to depression and dizziness.  
Associated with the claims file is a January 1992 letter 
addressed to Dr. Boerner, but Dr. Boerner's treatment records 
have not been associated with the claims file.  The Veteran 
has also indicated that she was seen by John Rennick, M.D. 
from January 1991 to November 1991 for depression and 
conversion disorder.  No records from this treatment have 
been received.  She further reported that she was seen by 
Howard M. Maziar, M.D., from November 1991 to March 1992 for 
depression.  Associated with the claims file is a January 
1991 letter addressed to Dr. Maziar but no treatment records 
from the physician have been obtained.  

An April 1996 VA clinical record indicates that the Veteran 
had been treated by Dr. David Sieg, a private psychologist, 
twice per week or more.  The records from Dr. Sieg have not 
been received.  

The Veteran has indicated on numerous occasions that she 
received pertinent medical treatment shortly after her 
discharge and continuing thereafter for the issues on appeal 
while a military dependent.  In a September 1998 statement, 
the Veteran reported that she was treated while a military 
dependent at Fort Carson, Colorado, Presidio of Monterey, 
California, Fort Ord, California, at the 34th General 
Hospital in Augsburg, Germany and at several other facilities 
in Germany as consults from the 34th General Hospital.  In a 
September 2008 statement, the Veteran reported that she had 
received treatment as a military dependent for the issues on 
appeal from January 1982 to November 2001 and beyond.  

The Board notes that there are treatment records associated 
with the claims file from when the Veteran was a military 
dependent beginning in 1991, but the Board could not find any 
treatment records dated between 1982 and 1991.  

In an Informal Brief of Appellant, submitted by the Veteran's 
representative in March 2010, the representative requested 
that, if service connection cannot be granted for Meniere's 
disease and/or vertigo, the issue of entitlement to service 
connection for Meniere's disease should be remanded in order 
to obtain the Veteran's outstanding medical records including 
records generated at Fort Carson, Colorado, while the Veteran 
was a military dependent.  The representative pointed out 
that a letter dated in October 2004 to "DEPENDENT TREATMENT 
RECORDS" was sent by VA but no reply from this facility is 
of record.  The Board finds additional attempts should be 
made to obtain either a positive or negative answer regarding 
whether this facility has any of the Veteran's medical 
records.  

The representative also noted that a Report of Contact, dated 
in March 2005 indicates that Maxwell Air Force Base was 
contacted for the proper procedures to obtain copies of 
dependent military records.  The report of contact in 
question indicates that the point of contact informed the VSR 
that, when a Veteran is discharged from active military 
service, dependent medical records are provided to the 
Veteran upon final discharge.  The Veteran served in the 
United States Army.  There is no indication in the Report of 
Contact that the procedures followed by the United States Air 
Force regarding dependent military records are the same as 
those used by the United States Army.

With regard to the question of the whereabouts of the 
reported dependent military records, the Board notes that in 
February 1992, the Veteran submitted copies of medical 
records dated in 1991 from the U.S. Army Hospital, Augsburg, 
Germany.  It is not apparent to the Board where the Veteran 
obtained these records.  It might aid in VA's attempt to 
obtain the records dated prior to 1991 if the Veteran 
provides information as to where she obtained these records.  
The Veteran should be contacted to determine this 
information.  

Significantly, the Veteran has not been provided with proper 
notification regarding the unsuccessful attempts to obtain 
the evidence she identified as pertinent to her claim.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the 
Secretary, after making such reasonable efforts (as described 
in the section), is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  Such a notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and 

(C) describe any further action to be taken by the Secretary 
with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 
3.159(e) as the duty to notify a claimant of the inability to 
obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes 
reasonable efforts to obtain relevant non-Federal records, 
but is unable to obtain them, or after continued efforts to 
obtain Federal records concludes that it is reasonably 
certain they do not exist or further efforts to obtain them 
would be futile, VA is required to provide the claimant with 
oral or written notice of that fact.  A record of any oral 
notice conveyed to the claimant must be made.  For non-
Federal records requests, VA may provide the notice at the 
same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the 
following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the 
records; 

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and 

(iv) A notice that the claimant is ultimately responsible for 
providing the evidence. 

A review of the claims file reveals that VA has not complied 
with the duty to notify a claimant of the inability to obtain 
records.  No letter has been sent to the Veteran which 
includes all of the above information with regard to VA's 
unsuccessful attempts to obtain the outstanding evidence.  
For instance, in October 2004, the Veteran was informed that 
records were requested from DEPENDENT TREATMENT RECORDS, but 
she was not subsequently informed that no records were 
received nor was the rest of the required notice sent.  The 
Veteran must be provided with proper notice which complies 
with VA's duty to notify a claimant of the inability to 
obtain records.  

The Veteran has claimed entitlement to service connection for 
PTSD which she reports is the result of sexual assaults which 
allegedly occurred during her active duty service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The current claim has 
consistently been denied based on a lack of verified in-
service stressors.  

Under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 67 Fed Reg. 10,330-10,332 
(March 7, 2002) (later codified at 38 C.F.R. § 3.304(f)(3)).  

As a general principle, it has been held that "[a]n opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor."  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  
But in YR v. West, 11 Vet. App. 393 (1998), the Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  To the contrary, 38 
C.F.R. § 3.304(f) expressly indicates that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that an alleged personal assault occurred.

Furthermore, as the comments set forth in the final version 
of section 3.304(f) state, this type of opinion may be of 
value in resolving a claim, but is in no way binding or a 
substitute for adjudicative judgment.  ("Such an opinion 
could corroborate the claimant's account of the stressor 
incident.  In certain cases, the opinion of such a 
professional could help interpret the evidence so that the VA 
decision maker can better understand it.  Opinions given by 
such professionals are not binding upon VA, but instead are 
weighed along with all the evidence provided.").  67 Fed. 
Reg. 10,330 (March 7, 2002) (later codified at 38 C.F.R. § 
3.304(f)(3)). 

Additional comments clarify the extent to which a post-hoc 
opinion as to occurrence of a claimed in-service stressful 
event is probative medical evidence:  "In diagnosing PTSD, 
doctors typically rely on the unverified stressor information 
provided by the patient.  Therefore, a doctor's recitation of 
a veteran-patient's statements is no more probative than the 
veteran-patient's statements made to VA.  [Consequently], VA 
is not required to accept a doctor's diagnosis of PTSD due to 
a personal assault as proof that the stressor occurred or 
that the PTSD is service connected.  If, however, VA finds 
that a doctor's diagnosis of PTSD due to a personal assault 
is ... 'competent and credible' and there is no evidence to 
the contrary in the record, in all likelihood, such an 
opinion would constitute competent medical evidence."  See 
again, 67 Fed. Reg. 10,330- 31.

The Board notes that the Veteran has alleged in a September 
2008 statement that her grades at the Defense Language 
Institute dropped after being assaulted.  

In the current case, there is associated with the claims file 
an August 2003 VA clinical record from D.L.N., M.D.  In this 
record, the physician noted that it was quite clear that the 
Veteran exhibited behavior changes while on active duty and 
that it would be useful to examine the service record to 
verify this.  A diagnosis of PTSD was made.  The physician 
did not indicate, however, what records he had reviewed in 
forming his conclusion but it appeared that the opinion was 
based on a self-reported history provided by the Veteran.  
The physician did not cite to any specific evidence in the 
Veteran's military records which he found supported his 
opinion that the Veteran exhibited behavior changes after 
being assaulted.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Board finds that the August 2003 VA clinical record is 
insufficient to base a grant of service connection for PTSD.  
The Board further finds, however, that this evidence is 
sufficient to trigger a need to have the Veteran's military 
records examined by a health care professional in order to 
determine if there is evidence that the Veteran did exhibit 
behavior changes during active duty which might serve to 
verify the reported assaults.  

Accordingly, an opinion should be obtained from a VA mental 
health treatment professional as to whether, based on the 
entire evidence of record, there is substantiation for the 
occurrence of the claimed personal assault or assaults which 
reportedly occurred while the Veteran was on active duty.  In 
the event that a stressor is also corroborated, an opinion 
should be obtained to determine if the corroborated stressor 
was productive of currently existing PTSD.  

The Board notes that, in a September 2004 statement, the 
Veteran wrote that, after she was assaulted in 1981, she 
contacted both the military's Inspector General (IG) office 
and also her Congressman at the time, Leon Panetta, to report 
the assaults.  In March 2008, she indicated that the IG had 
conducted an investigation and had contacted the Veteran's 
superior officer.  She also indicated that Congressman 
Panetta responded, in writing, to the allegations.  In a 
March 2008 statement, the Veteran indicated that she wrote to 
both the IG and Mr. Panetta regarding the in-service assaults 
but did not indicate she received any response to the 
inquiries.  A review by the Board reveals that no attempt has 
been made to determine if an investigation by the IG had been 
initiated.  It is not apparent to the Board if documentation 
of such an investigation would be included in the Veteran's 
service personnel records.  The Board finds that, as the 
issue of entitlement to service connection for PTSD is being 
remanded, attempts should be made to also determine if, in 
fact, an IG investigation had been initiated with regard to 
the Veteran.  For the same reason, the Board finds that 
former Congressman Leon Panetta should be contacted to 
determine if, in fact, the Veteran contacted him between 
October 1980 and January 1982 regarding the reported assaults 
and, if so, to obtain copies of pertinent records.   

The issue of entitlement to TDIU is inextricably intertwined 
with the current appeals.  It is therefore, also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, obtain the 
names and addresses of all medical care 
providers who treated the Veteran for any 
of the issues on appeal since discharge, 
whose records have not already been 
obtained and associated with the claims 
file.  After securing any necessary 
releases, obtain these records.  The 
Board is particularly interested in 
obtaining the Veteran's medical records 
dated between 1980 and 1991 while the 
Veteran was a military dependent and also 
the records identified by the Board above 
from Dr. Boerner, Dr. Rennick, Dr. Maziar 
and Dr. Sieg.  Regardless of the 
Veteran's response, obtain all 
outstanding VA medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AMC/RO.

2.  To the extent possible, contact Fort 
Carson, Colorado, Presidio of Monterey, 
California, Fort Ord, California, and the 
34th General Hospital in Augsburg, 
Germany to determine what those specific 
facilities do with dependent military 
member's medical records and also to 
request copies of any of the Veteran's 
records if available.  Follow-up on any 
further possible sources of the records 
suggested by these contacts.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AMC/RO.

3.  Contact the appropriate Inspector 
General's Office to determine if there is 
a record of the Veteran requesting any 
investigation pertaining to a sexual 
assault.  If such a record exists, 
obtains copies for association with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the AMC/RO.

4.  Determine if former Congressman Leon 
Panetta has any records pertaining to 
complaints made by the Veteran of being 
assaulted while on active duty.  If such 
evidence exists, obtain copies for 
association with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AMC/RO.

5.  Request that the Veteran inform VA 
where she obtained the copies of her 
military dependent medical records dated 
in 1991 which she submitted in February 
1992.  Follow-up on any further possible 
sources of the records suggested by the 
Veteran's response.

6.  If, after making reasonable efforts 
to obtain any records identified by the 
Veteran, the AMC/RO is unable to secure 
same, the AMC/RO must notify the Veteran 
and (a) identify the specific records the 
AMC/RO is unable to obtain; (b) briefly 
explain the efforts that the AMC/RO made 
to obtain those records; (c) describe any 
further action to be taken by the AMC/RO 
with respect to the claim and, for 
non-Federal records, (d) provide a notice 
that the Veteran is ultimately 
responsible for providing the evidence.  
The RO/AMC must provide this notice for 
all evidence which VA attempted to obtain 
without success during the course of the 
appeal.  The Veteran must then be given 
an opportunity to respond.

7.  Schedule the Veteran for a VA 
examination with a specialist in the 
field of mental health (psychiatrist or 
psychologist).  The purpose of this 
examination is to determine the existence 
and etiology of any PTSD.  The claims 
folder, including a copy of this REMAND, 
must be sent to the examiner for review, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  In reviewing the Veteran's 
claims file, the examiner should identify 
and examine all records indicating any 
signs/indicators of change of behavior or 
performance subsequent to the claimed 
assault or assaults alleged by the 
Veteran to have occurred during active 
service, and offer an opinion as to the 
clinical significance, if any, of such 
evidence of changes.  Following a review 
of the claims folder and an interview and 
examination of the Veteran, the examiner 
should:

(a) Provide an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran was sexually assaulted 
during service.  A complete rationale 
should be provided for any conclusions or 
opinions and should be based on the 
interview, examination, and a review of 
the Veteran's claims folder, including 
the Veteran's pre-service, service and 
post-service treatment records, service 
personnel records, lay statements by the 
Veteran, and any third party 
evidence/statements.  The examiner must 
discuss any in-service or post-service 
behavioral changes that support or refute 
the provided opinion.

(b) If, and only if, it is determined 
that it is more likely than not or at 
least as likely as not that the Veteran 
was sexually assaulted during service, 
then determine whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran 
currently has PTSD based on her claimed 
in-service stressor of personal assault 
or assaults.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  If 
it is determined that the Veteran had 
PTSD which pre-existed active duty, an 
opinion should be provided as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the pre-existing PTSD was 
permanently aggravated by her active duty 
service.  

If any requested opinion cannot be 
provided on a medical or scientific basis 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
report, and explain why this is so.

The examiner must be informed that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

8.  After completing the above action and 
any other development as may be indicated 
by any response received as a 
consequence, the Veteran's claims should 
be readjudicated, to include all evidence 
received since the most recent 
supplemental statement of the case.  The 
Veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



